           Case 1:16-cv-07149-ALC Document 8 Filed 09/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BOZZUTO,                                                                  9/17/2020

                                  Plaintiff,
                                                              1:16-cv-07149-ALC
                      -against-
                                                              ORDER
 UNITED STATES OF AMERCA,

                                  Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         On August 19, 2020, the Court issued an Order to Show Cause why Mr. Bozzuto should

not be deemed to have waived his right of reply to the Government’s opposition to his motion and

why the Court should not dismiss this claim as moot in light of Mr. Bozzuto’s release from prison

on October 19, 2018. ECF No. 7.

         Defendant is ORDERED to file proof of service of that August 19, 2020 Order, and

Defendant’s opposition, on Mr. Bozzuto by September 22, 2020. In the event Defendant has not

yet served the order, as opposed to simply not having filed proof of service, the Parties’ time to

file written responses to the August 19, 2020 Order will be extended to October 8, 2020. The Court

respectfully directs the Clerk of Court to docket this Order in the related criminal matter, Case No.

1:16-cv-07149-ALC.

SO ORDERED.

Dated:     September 17, 2020
           New York, New York

                                                             ANDREW L. CARTER, JR.
                                                             United States District Judge
